18-1179
     Thaqi v. Barr
                                                                                      BIA
                                                                  A076 993 946/947/948/949


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of August, two thousand twenty.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   MIRADIJE THAQI, AKA MICHELA
14   MARIA ANNA NICORA, ANTON THAQI,
15   AKA LUCAS PETER RIEDER, D.R.T.,
16   D.O.T.,
17            Petitioners,
18
19                   v.                                          18-1179
20                                                               NAC
21   WILLIAM P. BARR, UNITED STATES
22   ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                  Gregory Marotta, Vernon, NJ.
27
28   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
29                                    Attorney General; Jessica E.
30                                    Burns, Claire L. Workman, Senior
31                                    Litigation Counsel, Office of
32                                    Immigration Litigation, United
 1                                States Department of Justice,
 2                                Washington, DC.
 3
 4        UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8        Petitioners Miradije Thaqi, Anton Thaqi, D.R.T., and

 9   D.O.T., natives of the former Yugoslavia and citizens of

10   Kosovo, seek review of an April 6, 2018, decision of the BIA

11   denying their motion to reopen.          In re Miradije Thaqi, Anton

12   Thaqi, D.R.T., D.O.T., Nos. A076 993 946/947/948/949 (B.I.A.

13   Apr. 6, 2018).    We assume the parties’ familiarity with the

14   underlying facts and procedural history.

15        The applicable standards of review are well established.

16   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

17   2008).   In their motion to reopen, Petitioners asserted that

18   conditions for Catholics had worsened in Kosovo due to a rise

19   in   Islamic   extremism,   and   that    these   changed   conditions

20   excused the untimeliness of their motion and demonstrated

21   their prima facie eligibility for asylum, withholding of

22   removal, and relief under the Convention Against Torture

                                       2
 1   based on their Catholic faith.

 2        It   is   undisputed    that    Petitioners’    2017   motion    was

 3   untimely because it was filed 14 years after their removal

 4   order     became     final      in        2003.       See        8 U.S.C.

 5   § 1229a(c)(7)(C)(i);      8 C.F.R.       § 1003.2(c)(2).     There    is,

 6   however, an exception to the time limits if the movant seeks

 7   asylum and the motion is “based on changed country conditions

 8   arising in the country of nationality or the country to which

 9   removal has been ordered, if such evidence is material and

10   was not available and would not have been discovered or

11   presented      at   the     previous      proceedings.”          8 U.S.C.

12   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

13   The BIA did not err in finding that Petitioners failed to

14   establish a material change in conditions in Kosovo.

15        “In determining whether evidence accompanying a motion

16   to   reopen    demonstrates     a    material     change    in    country

17   conditions that would justify reopening, [the BIA] compare[s]

18   the evidence of country conditions submitted with the motion

19   to those that existed at the time of the merits hearing

20   below.”   In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

21   As the BIA found, Petitioners failed to submit evidence from
                                          3
 1   the time of their hearing so as to establish a baseline for

 2   determining        whether     conditions            had   changed.        Further,

 3   contrary      to    Petitioners’           argument,       the   BIA     explicitly

 4   considered their expert’s report and reasonably found that it

 5   did not establish a material change in conditions because

 6   although it stated that there had been a rise in Islamic

 7   extremism in Kosovo, it did not discuss any incidents of

 8   Muslims attacking Catholics.                Further, the country conditions

 9   evidence      discusses      Albanian           Muslims    mistreating     Serbian

10   Orthodox Christians, but it does not discuss the mistreatment

11   of   Albanian       Catholics,       such       as    Petitioners.        Finally,

12   affidavits from Petitioners’ relatives do not describe a

13   change in conditions in Kosovo.

14        Accordingly,           the      BIA        reasonably       concluded    that

15   Petitioners        failed    to   demonstrate          a   material      change   in

16   conditions in Kosovo, and thus it did not abuse its discretion

17   in   denying       their     motion        as     untimely.        See    8 U.S.C.

18   § 1229a(c)(7)(C).           Because the denial of their motion as

19   untimely is dispositive, we do not reach the BIA’s alternative

20   basis   for    denying       their    motion;         i.e.,   their    failure    to

21   establish their prima facie eligibility for relief.                        See INS
                                                 4
 1   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

 2   courts and agencies are not required to make findings on

 3   issues the decision of which is unnecessary to the results

 4   they reach.”).

 5       Petitioners’ argument that the agency lacked

 6   jurisdiction over their removal proceedings because their

 7   notices to appear did not include hearing dates is

8    foreclosed by Banegas Gomez v. Barr, 922 F.3d 101, 110–12

9    (2d Cir. 2019), given that they received notice of their

10   hearings at which they appeared.

11       For the foregoing reasons, the petition for review is

12   DENIED.   Petitioners’ motion for a stay of removal, filed

13   October 29, 2018, is DENIED.

14                              FOR THE COURT:
15                              Catherine O’Hagan Wolfe,
16                              Clerk of Court




                                    5